Title: To Thomas Jefferson from Souche, 11 May 1789
From: Souche
To: Jefferson, Thomas



Monsieur
a Nismes Le 11e. mai 1789

Deux Messieurs de votre Connoissance etant arrivés dans Cette ville sont venus me trouver de votre part pour me Charger de vous faire faire un modele de la Caffetiere de Celle du Cabinet de l’accademie. Je n’ai pas manqué de suite de le faire faire. J’espere que vous Serés Content puisqu’elle est mieux faite que l’autre. Je l’ai mise hier à la messagerie à votre addresse, et Si je ne vous l’ai pas plutot envoyée C’es que j’ai eté à villefort avec les Messieurs de la justice à Cause de la revolte qu’il y a eû. Je vous envoye aussi deux pierres, une d’où l’on tire l’argent et l’autre du Cuivre. C’est de la mine qu’il y a à ville fort. S’il y a quelque Chose dans Ce pays qui puisse vous faire plaisir, je vous prie de m’employer. Soyez persuadé, Monsieur, que je m’en acquiterai avec toute l’exactitude possible. S’il y a quelqu’un des Messieurs de votre Connoissances  qui viennent dans Ce pays je vous prie de me les addresser. J’ai l’honneur d’etre avec Respect Monsieur Votre tres humble & tres Obeissant Serviteur

Souche Dit Blondin


Mon addresse est place de la Salamandre, pres du Commandant

